       Case 1:18-mc-00545-LGS Document 103 Filed 04/09/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

OLIVIA PESCATORE, et al.,

                            Plaintiffs,

      vs.
                                                No. 1:18-mc-00545-LGS
JUVENAL OVIDIO RICARDO PALMERA
PINEDA, et al.,                                 NOTICE OF MOTION
                                                FOR TRIA TURNOVER
                            Defendants,

      vs.

CITIBANK, N.A.,

      Turnover Respondent/Garnishee

      OFAC blocked assets of:
      Venezuela Ministry of Finance
      a/k/a Ministerio del Poder Popular de
      Economía y Finanzas



Motion by:                  All Plaintiffs

Relief Demanded:            Turnover of blocked assets owned by Venezuela Ministry of
                            Finance a/k/a Ministerio del Poder Popular de Economía y
                            Finanzas, which has been declared an agency or instrumentality of
                            the FARC, that are held and maintained in the United States by
                            CITIBANK, N.A. in partial satisfaction of Plaintiffs’ Judgment

Supporting Papers:          Jan. 14, 2019 Appendix FARC World’s Largest Cocaine Supplier
                            [DE 15, filed in Stansell, 1:16-mc-00405 and incorporated herein]
                            Jan. 14, 2019 Appendix Vol. 1 Cartel of the Suns
                            [DE 16, filed in Stansell, 1:16-mc-00405 and incorporated herein]
                            Dec. 10, 2020 Supplemental Appendix Cartel of the Suns [DE 38]
                            Dec. 10, 2020 Motion, Exhibits and Expert Testimony [DE 36]
                            Dec. 15, 2020 Order [DE 40]
                            Jan. 7, 2021 Order [DE 58]
                            Feb. 2, 2021 Motion [DE 85]
                            Feb. 8, 2021 Order [DE 91]
                            April 9, 2021 Memorandum of Law in Support
        Case 1:18-mc-00545-LGS Document 103 Filed 04/09/21 Page 2 of 3




Grounds for Relief:      Fed. Rule of Civ. P. 69(a);
                         New York C.P.L.R. §§5230, 5232, 5225, 5227;
                         Section 201(a) of the Terrorism Risk Insurance Act of 2002
                         (“TRIA”), codified at 28 U.S.C. §1610 note;
                         Civil remedy provisions of the Anti-Terrorism Act, 18 U.S.C.
                         §2333(a);
                         International Emergency Economic Powers Act (“IEEPA”), 50
                         U.S.C. § 1701 et seq.; Executive Order (E.O.) 13850 and OFAC’s
                         Venezuela Sanctions regulations 31 CFR Part 591

Return Date of Motion:   Absent an Order by the Court, and pursuant to S.D.N.Y.
                         L.R.Civ.P. 6.1(b), opposing papers (if any) shall be filed within 14
                         days of the filing of this motion. Reply papers (if any) are to be
                         filed within seven days after service of opposing papers. NOTE: to
                         the extent required, the movants herein intend to file and serve
                         reply papers.
Date, Time, and Place
of Hearing On Motion:    U.S. District Court for the Southern District of New York
                         40 Foley Square, New York, NY 10007-1312
                         Courtroom of the Hon. Lorna G. Schofield
                         Date and time of hearing (if any) to be determined by the Court

Date: April 9, 2021                                    Respectfully submitted,

                                                       /s/ Nathaniel A. Tarnor
                                                       Hagens Berman Sobol Shapiro, LLP
                                                       322 8th Avenue, Suite 802
                                                       New York, NY 10001
                                                       Telephone: (646) 543-4992
                                                       Email: NathanT@hbsslaw.com

                                                       Counsel for the Pescatore
                                                       Plaintiffs/Judgment Creditors
        Case 1:18-mc-00545-LGS Document 103 Filed 04/09/21 Page 3 of 3




                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on April 9, 2021, I electronically filed the foregoing with the Clerk of
the Court by using the CM/ECF system. I further certify that I served this Notice of Motion by
electronic mail or registered mail to the following persons:

       VENEZUELA MINISTRY OF FINANCE
       a/k/a Ministerio del Poder Popular de Economía y Finanzas
       Av. Urdaneta, con Esq. de Carmelitas
       Edif. Sede del MPPPF
       Caracas, Distrito Capital
       Venezuela

       OFFICE OF FOREIGN ASSETS CONTROL
       U.S. Department of the Treasury
       1500 Pennsylvania Ave. NW
       Washington DC
       Via email to OFAC counsel in compliance with 31 CFR 501.605

None of the FARC defendants have appeared and defaults were properly entered against them all
prior to entry of the Default Judgment. Accordingly, no further notice, service of pleadings,
motions or writs is required to be served on the FARC or the individual FARC members identified
in the ATA Judgment. Fed. R. Civ. P. 5(a)(2).

                                                             /s/ Nathaniel A. Tarnor
                                                             Hagens Berman Sobol Shapiro, LLP
                                                             322 8th Avenue, Suite 802
                                                             New York, NY 10001
                                                             Telephone: (646) 543-4992
                                                             Email: NathanT@hbsslaw.com
